Order unanimously modified and, as modified, affirmed, without costs, and matter remitted to Supreme Court, Monroe County, for further proceedings, in accordance with the following memorandum: Plaintiff’s application, insofar as it seeks the removal of the receiver for failure to file an undertaking as ordered by the court, must be granted. Such removal does not require the nullification of all previous acts of the receiver nor the vacation of previous orders of the court approving these acts (Matter of Spies, *105992 App Div 175). All that is required is for the court to appoint a new receiver who must file the required undertaking to assure that he will faithfully discharge his duties (CPLR 6403). (Appeal from order of Supreme Court, Monroe County, Rosenbloom, J. — discharge receiver.) Present — Hancock, Jr., J. P., Callahan, Doerr, Denman and Moule, JJ.